            Case 2:14-cr-00131-JFC Document 432 Filed 01/21/21 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

United States of America,                    )
                                             )
                v.                           ) Criminal No. 14-131
                                             )
LEWIS VAN BURT III,                          )
                                             )
                          Defendant.         )

                                MEMORANDUM OPINION


       I.       Introduction

       Pending before the court is a motion for early termination of supervised release

filed by counsel on behalf of defendant Lewis Van Burt III (“Van Burt”) in criminal action

number 14-131 (ECF No. 427). Van Burt argues that his term of supervised release

should be terminated because he completed educational, vocational and drug treatment

programs while incarcerated, has complied with all conditions of supervised release,

made restitution payments, started a cleaning business and plays an active role in

raising children with his long-time partner. The government filed a response in

opposition (ECF No. 430), contending that early termination of Van Burt’s term of

supervised release is not in the interest of justice or warranted by the parties’ plea

agreement or the factors set forth in 18 U.S.C. § 3553(a). For the reasons set forth in

this opinion, including the court’s consideration of the factors set forth in 18 U.S.C. §

3553(a), Van Burt’s motion for early termination of supervised release will be denied

without prejudice.
         Case 2:14-cr-00131-JFC Document 432 Filed 01/21/21 Page 2 of 8




       II.    Procedural History

       On February 3, 2016, Van Burt pleaded guilty to counts 1, 3 and 4 of the

indictment at Crim. No. 14-131, which charged him with: (1) conspiracy to distribute 100

grams or more of heroin; (3) possession with intent to distribute less than 100 grams of

heroin; and (4) possession of a firearm by a convicted felon. Van Burt and the

government entered into a Rule 11(c)(1)(C) plea agreement, with a stipulated sentence.

The court accepted the plea agreement and on June 27, 2016, sentenced Van Burt to a

term of imprisonment of 74 months at each count, to run concurrent. Upon release from

imprisonment, Van Burt was sentenced to a term of supervised release of 4 years at

count 1, and 3 years at counts 3 and 4, all to run concurrent, for a total term of

supervised release of 4 years.

       There was a statutory mandatory minimum term of 60 months imprisonment at

count 1. In the presentence investigation report, Van Burt was classified as a career

offender, which placed him in criminal history category VI. Without that classification,

he would have been in criminal history category III. The advisory guideline range of

imprisonment was 188-235 months. The statutory mandatory minimum term of

supervised release at count 1 was 4 years and the guideline range was 4-5 years (ECF

No. 307).

       On April 9, 2018, Van Burt completed his term of imprisonment and was released

from the custody of the Federal Bureau of Prisons (“BOP”) to commence his 4-year

term of supervised release. Van Burt has completed roughly 2/3 of his term of

supervised release. Van Burt’s motion for early termination of supervised release is




                                             2
            Case 2:14-cr-00131-JFC Document 432 Filed 01/21/21 Page 3 of 8




fully briefed and ripe to be decided by the court. An evidentiary hearing is not

necessary.



          III.      Discussion

                    A. Applicable Law

          A district court has the discretion to grant the early termination of a defendant’s

term of supervised release1 under 18 U.S.C. § 3583(e). United States v. Melvin, No.

20-1158, 2020 WL 6108619, at *3 (3d Cir. Oct. 16, 2020). Pursuant to § 3583(e):

           [t]he court may, after considering the factors set forth in section
           3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and
           (a)(7)—

                    (1) terminate a term of supervised release and discharge the
                        defendant released at any time after the expiration of one
                        year of supervised release, pursuant to the provisions of
                        the Federal Rules of Criminal Procedure relating to the
                        modification of probation, if it is satisfied that such action
                        is warranted by the conduct of the defendant released
                        and the interest of justice.

    18 U.S.C. § 3583(e)(1). As specified in § 3583(e)(1), in exercising its discretion, the

    district court must consider the following factors:

                 − the nature and circumstances of the offense and the history and
                   characteristics of the defendant, § 3553(a)(1);

                 − the need for the sentence imposed to afford adequate deterrence to
                   criminal conduct, protect the public from further crimes of the defendant,
                   and provide the defendant with needed educational or vocational training,
                   medical care, or other correctional treatment in the most effective
                   manner, § 3553(a)(2)(B)-(D);



1         Supervised release “serves an entirely different purpose than the sentence
imposed under § 3553(a).” Pepper v. United States, 562 U.S. 476, 502 n. 15 (2011). It
“fulfills rehabilitative ends, distinct from those served by incarceration.” United States v.
Johnson, 529 U.S. 53, 59 (2000).
                                                     3
            Case 2:14-cr-00131-JFC Document 432 Filed 01/21/21 Page 4 of 8




              − the sentencing range established by the Sentencing Commission, §
                3553(a)(4);

              − any pertinent policy statement issued by the Sentencing Commission, §
                3553(a)(5);

              − the need to avoid unwarranted sentence disparities among defendants
                with similar records who have been found guilty of similar conduct, §
                3553(a)(6); and

              − the need to provide restitution to any victims of the offense, § 3553(a)(7).

    “After considering these factors, the court may provide relief only if it is satisfied that

    early termination is warranted by the defendant's conduct and is in the interest of

    justice.” Melvin, 2020 WL 6108619, at *3. District courts need not make specific

    findings of fact with respect to each § 3553(a) factor; it is sufficient for the court to state

    that it considered the statutory factors. Id.

          The Third Circuit Court of Appeals recently clarified that the general rule is that

early termination of a term of supervised release under § 3583(e)(1) “will be proper ‘only

when the sentencing judge is satisfied that new or unforeseen circumstances’ warrant

it.” Id. (quoting United States v. Davies, 746 F. App'x 86, 89 (3d Cir. 2018), cert. denied,

139 S. Ct. 1275, 203 L. Ed. 2d 280 (2019)). The court of appeals in Melvin explained:

          That is because, if a sentence was “sufficient, but not greater than
          necessary” when first pronounced, 18 U.S.C. § 3553(a), we would expect
          that something will have changed in the interim that would justify an early
          end to a term of supervised release.

Id. The court of appeals, however, “disavow[ed] any suggestion that new or unforeseen

circumstances must be shown.” Id. (emphasis added).2 In other words, “a district court



2      The court of appeals explained that the language in United States v. Laine, 404
F. App’x 571, 573-74 (3d Cir. 2010), that “early termination of supervised release under
section 3583(e) should occur only when the sentencing judge is satisfied that something
                                                    4
        Case 2:14-cr-00131-JFC Document 432 Filed 01/21/21 Page 5 of 8




need not find that an exceptional, extraordinary, new, or unforeseen circumstance

warrants early termination of a term of supervised release before granting a motion

under 18 U.S.C. § 3583(e)(1).” Id. The district court must be “satisfied that early

termination is warranted by the defendant's conduct and is in the interest of justice.” Id.

(quoting 18 U.S.C. § 3583(e)(1)).

       The court will consider the pertinent factors set forth in § 3553(a) as instructed in

§ 3583(e)(1) to determine whether early termination of Van Burt’s term of supervised

release is warranted by his conduct and in the interest of justice.

              B. Section 3553(a) Factors

                     1. The nature and circumstances of the offense and the
                        history and characteristics of the defendant, § 3553(a)(1)

       As the court acknowledged at the time of sentencing, Van Burt’s crimes were

serious and involved large amounts of heroin and a firearm. The court explained that

Van Burt is a career offender, which would have resulted in a lengthy term of

imprisonment under the sentencing guidelines, but for the parties’ plea agreement. The

court recognized that Van Burt has a supportive family and demonstrated remorse for

his unlawful conduct, but emphasized that he must avoid illegal drugs in the future. The

court concluded that the substantial downward variance from the advisory guideline

range was warranted by the parties’ plea agreement.

       Based upon the information presented to this court, Van Burt has led a law-

abiding life since his release from imprisonment. The serious nature of his crimes and




exceptional or extraordinary warrants it,” is not based upon the statute and is not
binding precedent. Melvin, 2020 WL 6108619 at *3.
                                             5
        Case 2:14-cr-00131-JFC Document 432 Filed 01/21/21 Page 6 of 8




his extensive criminal history, however, weigh against the early termination of his

supervised release.

                      2. The need for the sentence imposed to afford adequate
                         deterrence to criminal conduct and protect the public from
                         further crimes of the defendant, and provide the defendant
                         with needed educational or vocational training, medical
                         care, or other correctional treatment in the most effective
                         manner, §§ 3553(a)(2)(B)-(D)

      Van Burt’s serious criminal conduct warranted a significant term of supervised

release, with Congress establishing a mandatory minimum of 4 years at count 1. The

parties stipulated in the plea agreement that a 4-year term of supervised release was

appropriate. In the plea agreement, Van Burt received the benefit of a significant

variance with respect to his term of imprisonment. Under those circumstances, early

termination is not warranted.

                      3. The sentencing range established by the Sentencing
                         Commission, § 3553(a)(4)

      As discussed above, the court granted Van Burt a significant variance with

respect to the terms of imprisonment imposed upon him and the term of supervised

release imposed was the mandatory minimum required by statute.

                      4. Any pertinent policy statement issued by the Sentencing
                         Commission, § 3553(a)(5).

      The court considered the policy statements with respect to implementing

sentences agreed upon by the parties in a plea agreement.

                      5. The need to avoid unwarranted sentence disparities among
                         defendants with similar records who have been found
                         guilty of similar conduct, § 3553(a)(6).




                                            6
         Case 2:14-cr-00131-JFC Document 432 Filed 01/21/21 Page 7 of 8




       There is no evidence that Van Burt’ term of supervised release should be

terminated to avoid unwarranted sentencing disparities among defendants with similar

records who have been found guilty of similar conduct.

                     6. The need to provide restitution to any victims of the
                        offense, § 3553(a)(7).

       This factor is not applicable.

              C. Whether early termination is warranted and in the interest of
                 justice

       In support of his motion, Van Burt asserts that he abided by all conditions of

supervised release. Compliance with the conditions of supervision, including refraining

from engaging in criminal conduct, is required behavior while serving a term of

supervised release. United States v. Banks, No. 04-176, 2015 WL 926534, at *4 (W.D.

Pa. Mar. 4, 2015) (citing United States v. Medina, 17 F. Supp. 2d 245, 247 (S.D.N.Y.

1998) (“While [the defendant’s] post-incarceration conduct is apparently unblemished,

this alone cannot be sufficient reason to terminate the supervised release since, if it

were, the exception would swallow the rule.”)). The fact of compliance may very well

mean that supervision is serving its deterrent and rehabilitative purposes and

continuation of it to full term will achieve its desired effects on the supervised individual

and community.

       Van Burt did not articulate any particular hardship that he experiences due to the

terms of his supervision. If there is a particular adverse impact, Van Burt should explore

with his probation officer whether his conditions can be modified to address his concern.

Van Burt’s conduct while on supervision is commendable, but, considering the foregoing

§ 3553(a) analysis, especially the serious nature of his crimes, the need to deter



                                              7
        Case 2:14-cr-00131-JFC Document 432 Filed 01/21/21 Page 8 of 8




criminal conduct, and the variance in the term of imprisonment granted to him at the

time of sentencing, the interests of justice are best served by him completing his term of

supervised release.



      IV.    Conclusion

      Based upon the foregoing, the court will deny the motion for early termination of

supervised release (ECF No. 427) without prejudice.

      An appropriate order follows.



Dated: January 21, 2021                         BY THE COURT:

                                                /s/ JOY FLOWERS CONTI
                                                Joy Flowers Conti
                                                Senior United States District Judge




                                            8
